Case: 22-10098     Document: 00516473710         Page: 1     Date Filed: 09/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 16, 2022
                                  No. 22-10098                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ramiro Leal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-230-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Ramiro Leal appeals the guilty plea conviction and 46-month sentence
   imposed upon him for being a felon in possession of a firearm, in violation of
   18 U.S.C. § 922(g)(1). Leal argues that Section 922(g)(1) exceeds the scope
   of Congress’s power under the Commerce Clause and is thus


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10098      Document: 00516473710             Page: 2   Date Filed: 09/16/2022




                                       No. 22-10098


   unconstitutional. See Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519
   (2012) (“National Federation”). He specifically asserts that Congress’s
   power under the Commerce Clause authorizes it to regulate only commercial
   activity and that the mere travel of an object through interstate commerce is
   not, by itself, a commercial act.
          Leal concedes his claim is foreclosed by circuit precedent, and he
   raises the issue to preserve it for further review. The Government has filed
   an unopposed motion for summary affirmance and an alternative request for
   an extension of time to file its brief. We have said in other opinions that we
   consistently uphold the constitutionality of Section 922(g)(1), a statutory
   provision which we described as “a valid exercise of Congress’s authority
   under the Commerce Clause.” United States v. Alcantar, 733 F.3d 143, 145
   (5th Cir. 2013). We explained that National Federation did not address the
   constitutionality of Section 922(g)(1) and did not express an intention to
   overrule precedent finding Section 922(g)(1) constitutional. Id. at 145–46.
          The parties are correct that Leal’s claim is foreclosed.
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as unnecessary, and the judgment of the district
   court is AFFIRMED.




                                            2